Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 29, 2018

The Court of Appeals hereby passes the following order:

A18A1908. MCDUFFIE v. THE STATE.

      Appellant has failed to file a brief and enumeration of errors within 20 days
after the appeal was docketed as required by Court of Appeals Rule 23 (a) and as
notified in the Notice of Docketing. As Appellant has abandoned the appeal, the
appeal is hereby DISMISSED.


      Because Appellant is represented by counsel, Appellant may be entitled to
pursue an out-of-time appeal. He is therefore informed of the following pursuant to
Rowland v. State, 264 Ga. 872, 875-76 (2) (452 SE2d 756) (1995): This appeal has
been dismissed because you have failed to timely pursue your appeal. If you still wish
to appeal, you may peitition the trial court for leave to file an out-of-time appeal. If
the trial court grants your request, you will have 30 days from entry of that order to
file a notice of appeal referencing your conviction. If the trial court denies your
request, you will have 30 days from entry of that order to file a notice of appeal
referencing the denial of your request for an out-of-time appeal.


      The Clerk of Court is DIRECTED to send a copy of this order to Appellant and
Appellant’s attorney, and the latter is also DIRECTED to send a copy to Appellant.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/29/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.